Citation Nr: 0905477	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  06-14 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for neurogenic bladder.

2.  Entitlement to a compensable rating for erectile 
dysfunction.

3.  Entitlement to service connection for diabetic 
retinopathy.


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1964 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 RO decision, which, in 
pertinent part, denied a compensable rating for erectile 
dysfunction, granted service connection for neurogenic 
bladder, assigning an initial 20 percent disability rating 
and denying service connection for diabetic retinopathy.

The veteran testified before the undersigned in December 
2006.  A transcript has been associated with the file.

The Board remanded this case in August 2007.  It returns for 
appellate consideration.

The issues of an initial rating in excess of 20 percent for 
neurogenic bladder and service connection for diabetic 
retinopathy are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's diabetes related erectile dysfunction has 
resulted in deformity of the penis characterized by atrophy 
with loss of erectile power.  

2.  The veteran's erectile dysfunction does not present an 
exceptional or unusual disability picture.

CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent, and no higher, 
for erectile dysfunction are met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2008).

2.  The evidence does not warrant further referral for 
consideration of an extraschedular rating.  38 C.F.R. 
§ 3.321(b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the veteran's claim for a compensable 
rating for erectile dysfunction.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Prior to initial adjudication of the veteran's claim, a 
letter dated in June 2004 fully satisfied the duty to notify 
provisions for the elements two and three.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  In 
order to satisfy the first Quartuccio element for an 
increased-compensation claim, section 5103(a) compliant 
notice must meet the following four part test:

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life;

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  For the 
following reasons, the Board finds that the elements of the 
Vazquez-Flores test have either been met or that any error is 
not prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores.  
As such it does not take the form prescribed in that case.  
Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id., at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
See id.; see also Dunlap v. Nicholson, 21 Vet. App. 112, 118 
(2007).  

Prior to the initial adjudication of the claim, the RO sent 
the veteran a June 2004 letter, which requested that the 
veteran provide evidence describing how his disability had 
worsened.  In addition, the veteran was questioned about the 
effect that worsening has on his employment and daily life 
during the course of the 2004 and 2008 VA examinations 
performed in association with this claim in addition to 
direct questions at his December 2006 hearing before the 
undersigned.  The Board finds that the notice given, the 
questions directly asked and the responses provided by the 
veteran both at interview and in his own statements show that 
he knew that the evidence needed to show that his disability 
had worsened and what impact that had on his employment and 
daily life.  As the Board finds veteran had actual knowledge 
of the requirement, any failure to provide him with adequate 
notice is not prejudicial.  See Sanders, supra.  The Board 
finds that the first criterion is satisfied.  See Vazquez-
Flores.  

As to the second element, the Board notes that the veteran is 
service connected for erectile dysfunction.  As will be 
discussed below, erectile dysfunction is rated by analogy as 
deformity of the penis with loss of erectile power under 
Diagnostic Code 7522, 38 C.F.R. § 4.115b.  This is the only 
Diagnostic Code to rate this disability and it is not cross 
referenced to any other Codes for the purposes of evaluation.  
See id.  In light of the Board's grant of a schedular maximum 
under DC 7522, further notice of the particular criteria is 
immaterial.  The Board finds that no more specific notice is 
required of VA and that any error in not providing the rating 
criteria is harmless.  See Vazquez-Flores.  

As to the third and fourth elements, an August 2007 letter 
provided notice of the manner in which VA assigns disability 
ratings and effective dates.  Although this letter was not 
sent prior to initial adjudication of the veteran's claim, 
this was not prejudicial to him, since he was subsequently 
provided adequate notice in August 2007, he was provided over 
a year to respond with additional argument and evidence and 
the claim was readjudicated and an additional supplemental 
statement of the case (SSOC) was provided to the veteran in 
September 2008.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).  

In light of the foregoing, the Board finds that the 
requirements of Vazquez-Flores are met.  The Board, 
therefore, finds that the requirements of Quartuccio are met 
and that the VA has discharged its duty to notify.  See 
Quartuccio, supra.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service treatment records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the veteran an appropriate VA examination in 
2008.  The veteran has not reported receiving any recent 
treatment specifically for this condition (other than at VA 
and the private treatment mentioned above, records of which 
are in the file), and there are no records suggesting an 
increase in disability has occurred as compared to the prior 
VA examination findings.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's service-connected disorder since he 
was last examined.  38 C.F.R. § 3.327(a).  The duty to assist 
does not require that a claim be remanded solely because of 
the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The 2008 VA 
examination report is thorough and supported by VA outpatient 
treatment records.  The Board is aware that the report 
appears to be missing its final page, but the section 
assessing erectile dysfunction is complete in the portion 
which appears in the record.  The examination in this case is 
adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Sanders v. Nicholson, 487 F.3d 881 
(2007).

II. Increased Ratings

The veteran contends that he is entitled to an initial 
compensable rating for his erectile dysfunction.  For the 
reasons that follow, the Board concludes that an increased 
rating is warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.1 (2008).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2008). 

Erectile dysfunction is not listed in the Rating Schedule; 
however, when an unlisted condition is encountered, it will 
be permissible to rate under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. §§ 4.20, 4.27.  As such, the veteran's 
service-connected disability of erectile dysfunction has been 
rated under Diagnostic Code 7522, which provides for a 20 
percent rating for deformity of the penis with loss of 
erectile power.  Additionally, such Diagnostic Code provides 
that entitlement to special monthly compensation under 38 
C.F.R. § 3.350 should be considered.

The veteran is in receipt of special month compensation under 
38 C.F.R. § 3.350, with a noncompensable rating under DC 
7522.  

At his December 2006 Board hearing, the veteran reported his 
penis had lost volume and that he had virtually no ability to 
achieve or maintain an erection.  The Board remanded for a VA 
examination to determine, in part, the symptoms associated 
with the erectile dysfunction.

At an August 2008 VA examination, the veteran was noted to 
have atrophy of the penis.  The examiner indicated that the 
veteran's atrophy was consistent diabetic neuropathy leading 
to erectile dysfunction.  The veteran continued to have 
significant loss of erectile power that was not responsive to 
treatment.  

The Board concludes that a 20 percent rating is warranted 
under DC 7522.  The loss of erectile power has been 
adequately established.  A deformity is a "distortion of any 
part or general disfigurement of the body..."  Dorland's 
Illustrated Medical Dictionary 481 (30th ed. 2003).  There is 
no specific requirement that the deformity be traumatic in 
nature.  The footnote in 38 C.F.R. § 4.115b dictates that 
special monthly compensation should be considered with the 
schedular rating.  See 38 C.F.R. §§ 4.14, 4.115b.  Resolving 
reasonable doubt in favor of the veteran, the Board finds 
that the veteran has a deformity of the penis characterized 
by atrophy with loss of erectile power.  The criteria for a 
20 percent rating under DC 7522 have been met.  

The Board has also considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 
Vet.App. 111, 115 (2008).  Initially, there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is 
required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 
4 Vet.App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extraschedular consideration referral).  

The schedular evaluation for the veteran's erectile 
dysfunction disability is not inadequate.  His complained of 
symptoms are those contemplated by Diagnostic Code 7522.  
There are no symptoms left uncompensated or unaccounted for 
by the assignment of a schedular rating.  It does not appear 
that the veteran has an "exceptional or unusual" 
disability; he merely disagrees with the assigned evaluation 
for his level of impairment.  In other words, he does not 
have any symptoms from his service-connected disorder that 
are unusual or are different from those contemplated by the 
schedular criteria.  The available schedular evaluations for 
that service-connected disability are adequate.  Referral for 
extraschedular consideration is not warranted.  See 
VAOPGCPREC 6-96.  Further inquiry into extraschedular 
consideration is moot.  See Thun, supra.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).  Generally speaking, increased ratings 
should be granted either when the veteran files a claim for 
an increase or entitlement is shown by medical evidence, 
whichever is later.  38 C.F.R. § 3.400(o) (2008).  

The veteran filed the instant claim in June 2004.  The 
veteran's first report of atrophy occurred during his 
December 2006 hearing.  He was evaluated at a July 2004 VA 
examination for diabetes mellitus that was supposed to 
include an additional genitourinary examination.  The 
worksheet for the genitourinary examination was not 
completed, so the Board is unsure whether the veteran was 
evaluated for penis deformity, and if so, whether the atrophy 
was present at the time.  Resolving reasonable doubt in the 
veteran's favor, the Board will find that staged ratings are 
not warranted in this case. 

As such, the Board finds that the evidence in favor of the 
claim is at least in equipoise.  The benefit-of-the-doubt 
rule has been applied, and an increased rating of 20 percent, 
but no higher, granted.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to a 20 percent rating for erectile dysfunction 
is granted.  


REMAND

The Board is obligated by law to ensure that the RO complies 
with its directives; where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  

In the August 2007 remand, the Board instructed that certain 
outstanding records from the Nashville and Murfreesboro, 
Tennessee, VA medical facilities be obtained for the record 
and then the veteran examined for determinations regarding 
the degree of severity of his neurogenic bladder disability 
and whether he may be diagnosed with diabetic retinopathy.  

The veteran's VA treatment records were obtained, but the 
Board's instructions regarding examinations were not 
fulfilled.  The veteran had a genitourinary VA examination in 
August 2008.  Unfortunately, the last page of the examination 
report does not appear in the file.  As this page is clearly 
missing and it is not apparent that its contents were 
considered below, the Board must remand to complete the 
record and obtain initial consideration by the agency of 
original jurisdiction.  See 38 C.F.R. §§ 19.37, 20.1304 
(2008).  

On the retinopathy claim, the veteran was simply not provided 
an examination.  As the Board noted in the August 2007 
remand, a VA examination in December 2003 indicates that the 
veteran did not have diabetic retinopathy.  A July 2005 VA 
treatment note indicates that the veteran received regular 
eye examinations as a part of the diabetic research program.  
He was reportedly last examined in March 2005 for his eyes 
and they were normal; although, the referenced March 2005 eye 
examination report is not of record.  At the December 2006 
hearing, the veteran stated that he sees a VA ophthalmologist 
every six months, and that on his last visit, he was informed 
that he was in the beginning stages of retinopathy.  The 
Board then remanded for additional records and to provide the 
veteran an examination to determine if he now has diabetic 
retinopathy.  The veteran is entitled to the examination and 
the Board remands for compliance.  See Stegall, supra.  

Additionally, the Board observes that the veteran has been 
receiving treatment from Nashville and Murfreesboro VA 
medical facilities on an ongoing basis.  The records on file 
reflect treatment only through August 2007.  To correctly 
assess the veteran's current disability, all records of 
treatment from August 2007 to the present must be considered.  
Therefore, those records must be obtained for the file.


Accordingly, the case is REMANDED for the following action:

1.  The RO should take the appropriate 
measures to obtain any outstanding VA 
treatment records regarding diabetic 
retinopathy and neurogenic bladder from 
August 2007 to present from the Nashville 
and Murfreesboro VA medical facilities, 
including a complete copy of his August 
2008 genitourinary VA examination.  All 
efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if records are 
not available.

2.  After obtaining the above-referenced 
records, to the extent available, the 
veteran should be scheduled for 
appropriate VA examinations to determine 
if he has diabetic retinopathy.  All 
indicated tests and studies are to be 
performed.  The claims folder must be made 
available to each physician for review of 
the case.

3.  Then, the RO should readjudicate the 
claims on the merits.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


